
	

113 HR 5623 IH: National Parents Corps Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5623
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Lewis introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a National Parents Corps Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Parents Corps Act of 2014.
		2.FindingsThe Congress finds as follows:
			(1)Nearly 25 percent of children in the United States ages 12 to 17 have used an illicit drug in their
			 lifetime, according to the Substance Abuse and Mental Health
			 Administration's 2012 National Survey on Drug Use and Health (NSDUH).
			(2)The American Lung Association states, approximately 4,000 children under age 18 try their first
			 cigarette and more than 950 of them will become new, regular daily
			 smokers. Moreover, according to NSDUH, among children ages 12 to 17 who
			 smoked cigarettes in the last month, 54.6 percent also used an illicit
			 drug.
			(3)The Partnership for Drug-Free Kids says parents have more influence over their children than
			 friends, music, TV, the Internet, and celebrities. It adds, children whose
			 parents teach them about drug risks are significantly less likely to use
			 drugs.
			(4)In response to concerns about youth violence and drug, tobacco, and alcohol use by youth, the White
			 House unveiled the Parents Corps in 2003. It was initially a 3-year
			 initiative operating in 9 States to bring together citizenship, service,
			 and responsibility to empower parents to keep their children, schools, and
			 communities drug-free.
			3.National Parents Corps Program
			(a)Grant To establish the ProgramSubject to the availability of appropriations to carry out this Act, the Administrator shall, not
			 later than 3 months after the date of the enactment of this Act, award a
			 grant to an eligible nonprofit entity to establish a National Parents
			 Corps Program (referred to in this Act as the Program) to promote safety, combat youth violence, and combat drug and alcohol abuse in schools in the
			 United States. The eligible nonprofit entity awarded such grant shall be
			 known as the NPCP Nonprofit Partner.
			(b)Program activitiesThe NPCP Nonprofit Partner shall use the grant awarded under this section to establish and
			 administer the Program, which shall include—
				(1)employing Parent Leaders to carry out the Program at eligible schools that are selected to host
			 Parent Leaders, in accordance with sections 4 and 5; and
				(2)working with schools, parents of children enrolled in schools, local nonprofit organizations, and
			 law enforcement agencies and officers to promote safety, combat youth
			 violence, and combat drug, alcohol, and tobacco abuse in schools.
				4.Participation of schools
			(a)In generalNot later than one year after the date of enactment of this Act and annually thereafter, the NPCP
			 Nonprofit Partner shall solicit applications from eligible schools
			 desiring to participate in the Program by hosting a Parent Leader. Each
			 eligible school selected to host a Parent Leader shall enter into a
			 memorandum of understanding with the NPCP Nonprofit Partner—
				(1)in which the eligible school agrees to participate in the Program and host a Parent Leader for the
			 number of years that is equal to the number of grade levels taught at the
			 school; and
				(2)that outlines the parameters and goals of hosting a Parent Leader and carrying out the Program at
			 the eligible school, including how the Parent Leader and the operation of
			 the Program will address the cultural, social, and crime prevention needs
			 and goals of the students at such school.
				(b)Selection considerationsIn selecting eligible schools to host Parent Leaders under this Act, the NPCP Nonprofit Partner
			 shall ensure that, to the extent practicable, the eligible schools
			 selected represent schools—
				(1)that are located in a variety of geographical regions in the United States;
				(2)in urban, rural, and suburban areas; and
				(3)in ethnically and economically diverse communities.
				5.Parent Leaders
			(a)Parent Leader for each schoolFor each eligible school selected to participate in the Program as a host school under section 4, the NPCP Nonprofit Partner shall, after consultation with the principal of the selected school,
			 solicit applications for, hire, and employ one Parent Leader. The
			 Nonprofit Partner shall use the grant funds provided under this Act to
			 train, supervise, support, and provide a salary and benefits to each
			 Parent Leader.
			(b)Duties of Parent LeadersEach Parent Leader employed by the Nonprofit Partner shall, with respect to the eligible school
			 hosting the Parent Leader—
				(1)educate and mobilize parents of students at the school to combat criminal and gang activity and
			 prevent students from social, cultural, and commercial forces that
			 encourage children and adolescents to initiate the use of drugs, alcohol,
			 and tobacco;
				(2)create a delivery system to provide parents of students at the school with information regarding
			 science-based prevention and analysis related to early recognition of
			 behaviors and traits that may lead to or indicate drug, alcohol, and
			 tobacco use and abuse, gang activity, and violence;
				(3)work with school officials, other parents of students at the school, and students at the school to
			 develop programs and practices to treat, prevent, and reduce violence and
			 drug, alcohol, and tobacco addiction for students at the school;
				(4)assist parents of students at the school and school administrators with finding professional
			 assistance for any child who—
					(A)is using drugs, including referrals to professionals who can assess the needs of the child for
			 counseling, treatment, and other appropriate assistance; or
					(B)is engaged in violent activities or gang activities;
					(5)recruit and train parent and student volunteers from the school to participate in drug and violence
			 prevention and education outreach and programming; and
				(6)consult with the NPCP Nonprofit Partner, school administrators, local government authorities, local
			 nonprofit organizations, and other parents to develop best practices and
			 training models related to the prevention of school violence and drug,
			 alcohol, and tobacco use and abuse by students.
				(c)Parent Leader eligibilityTo be eligible to be employed as a Parent Leader under this Act, an individual shall—
				(1)be the parent (as such term is defined in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801)) of at least one student who will be
			 enrolled, during the first year the individual will be employed as a
			 Parent Leader, in the lowest grade level offered at the school that will
			 host the Parent Leader;
				(2)not be employed full-time at any position other than as a Parent Leader;
				(3)complete a background check, including criminal records checks, fingerprint-based checks of State
			 and national crime information databases (as defined in section
			 534(f)(3)(A) of title 28, United States Code), checks in any available
			 child abuse and neglect registries, and checks in any available sex
			 offender registries; and
				(4)enter into an agreement with the NPCP Nonprofit Partner to serve as a Parent Leader for a number of
			 years that is equal to the number of years normally required for a student
			 to complete all of the grade levels offered at the school that will host
			 the Parent Leader (as determined by the school), except that the
			 individual shall not be required to continue to serve as Parent Leader in
			 the case of an extreme, unforeseen circumstance (such as death,
			 disability, relocation, or criminal activity) that prevents the individual
			 from completing the term of service required under this paragraph.
				(d)VacanciesIf an individual who is employed as a Parent Leader is unable to complete the term of service
			 required under subsection (c)(4), the NPCP Nonprofit Partner shall, after consultation with the host school at which the Parent
			 Leader was serving, promptly solicit applications for, hire, and employ
			 another individual to serve as Parent Leader at such school, in accordance
			 with the requirements of this section.
			6.Reporting requirements
			(a)Reports by Parent LeadersNot less than once each calendar quarter during each year a Parent Leader is employed by the NPCP
			 Nonprofit Partner, the Parent Leader shall submit to the NPCP Nonprofit
			 Partner and the school hosting the Parent Leader a report including
			 activities carried out by the Parent Leader to carry out the Program, the
			 results of such activities, best practices observed and used by the Parent
			 Leader to carry out the Program, and any other information the Parent
			 Leader, the NPCP Nonprofit Partner, or the school hosting the Parent
			 Leader determine to be appropriate.
			(b)Reports by NPCP Nonprofit PartnerNot later than 6 months after the date of the enactment of this Act, and every 6 months thereafter,
			 the NPCP Nonprofit Partner shall prepare and submit to the Administrator a
			 report on the progress and effectiveness of the Program, including—
				(1)statistics, trends, and other data analyzing whether the Program is effective at preventing school
			 violence and drug, alcohol, and tobacco use and abuse by students;
				(2)a summary of the reports submitted by Parent Leaders; and
				(3)the results and best practices reported by the Parent Leader at each school hosting a Parent
			 Leader.
				(c)Reports by AdministratorNot later than one year after the date of the enactment of this section, and annually thereafter,
			 the Administrator shall prepare and submit to the Attorney General and the
			 appropriate Congressional committees a report relating to the progress and
			 effectiveness of the Program.
			7.Sense of the CongressIt is the sense of the Congress that eligible schools selected to host a Parent Leader in
			 accordance with section 4 should take such actions as may be necessary to
			 secure funding to employ a Parent Leader to carry out the Program after
			 Federal funding is no longer available to carry out this Act.
		8.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Office of Juvenile Justice and Delinquency Prevention.
			(2)Eligible nonprofit entityThe term eligible nonprofit entity means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that—
				(A)was operating on the day before the date of the enactment of this Act;
				(B)has demonstrated experience administering Federal grants in a fiscally responsible manner, as
			 determined by the Administrator;
				(C)has administered national programs relating to addiction and parenting;
				(D)has developed and administered programs similar to the Program authorized under this Act;
				(E)has worked with the Corporation for National and Community Service, the Department of Health and
			 Human Services, and the Department of Justice in assessing and developing
			 initiatives relating to youth drug prevention and parental involvement;
			 and
				(F)has as its mission to focus on child and youth drug prevention.
				(3)Eligible schoolThe term eligible school means a public middle school or secondary school (as such term is defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) that has
			 demonstrated a commitment, as determined by the Secretary, to—
				(A)increasing parental involvement in the school; and
				(B)reducing drug, alcohol, and tobacco abuse by students enrolled in the school.
				(4)Appropriate Congressional committeesThe term appropriate Congressional committees means the Committee on the Judiciary, the Committee on Education and Labor, and the Appropriations
			 Committee in the House of Representatives, and the Committee on the
			 Judiciary, the Committee on Health, Education, Labor and Pensions, and the
			 Appropriations Committee in the Senate.
			9.Authorization of appropriations
			(a)In generalIn addition to other amounts otherwise appropriated to carry out the purposes of this Act, there
			 are authorized to be appropriated to carry out this Act $5,500,000 for
			 each of the fiscal years 2015 through 2025.
			(b)Funding from other sourcesThe Administrator, the NPCP Nonprofit Partner, and eligible schools selected to host a Parent
			 Leader in accordance with section 4 are authorized to solicit, receive, and use funding from State, local, and private sources to
			 carry out the Program, including for expenses related to employing Parent
			 Leaders.
			
